DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-5, 12-15, 18, 20-23, 25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub No. 2009/0292206) in view of Kim et al. (US Pub No. 2013/0172747), alone, or, alternatively, further in view of Main et al. (US Pub No. 2009/0299179).
With regards to claim 1, Sato discloses an ultrasound flow imaging method, comprising:
transmitting volume ultrasound beams to a scanning target in a propagation direction to form at least three scanning bodies (i.e. scanning bodies associated with blood flow images A, B, C or 3D images corresponding to the different times depicted in Fig. 13), and each scanning body is derived from the volume ultrasound beams transmitted in one ultrasound propagation direction (paragraph [0033], referring to scanning three-dimensionally the inside of the subject using a 2D array transducer ultrasonic probe that includes ultrasonic transducers arranged in a matrix that transmits a ultrasonic wave generated by the ultrasonic transducers into the inside of a subject, wherein the transmitted ultrasonic wave would inherently be associated with a propagation direction; paragraphs [0073]-[0076], referring to the sequentially created blood flow images A,B and C, which respectively correspond to three different scanning bodies; paragraph [0122], referring to different composite images corresponding to the different times (i.e. t=0,1/4,2/4,3/4); Figures 8 and 13);
receiving echoes of the volume ultrasound beams and obtaining at least three groups of volume ultrasound echo signals, wherein each group of volume ultrasound echo signals is derived from the volume ultrasound beam transmitted in one ultrasound 
obtaining three-dimensional ultrasound image data (i.e. blood flow images A, B, C or 3D images corresponding to the different times depicted in Fig. 13) of at least a part of the scanning target based on the volume ultrasound echo signals (paragraph [0036], referring to the B-mode processing unit (24) performing creation processing for three-dimensional tissue data to be used for depicting a structure of tissue as a 3D B-mode image based on the received data; paragraphs [0073]-[0076], [0122]; Figures 8 and 13);
obtaining at least three velocity components (i.e. “three-dimensional velocity vector of the blood flow”) of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component (i.e. 3D velocity vector at a particular time) of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals (paragraph [0077], referring to the 3D velocity vector of the blood flow that is actually measured);
obtaining flow velocity vector information of a target point in the scanning target based on the at least three velocity components (paragraphs [0006], [0037], referring to 
displaying the three-dimensional ultrasound image data to form a spatial stereoscopic image of the scanning target and superimposing the flow velocity vector information in the spatial stereoscopic image (paragraphs [0055]-[0058], [0062]-[0063], [0072]-[0078], referring to the display of the composite images, wherein the 3D velocity vector of blood flow can be expressed; paragraphs [0103]-[0107], referring to combining three-dimensional particle data created by the blood-flow data converting unit with three-dimensional tissue data stored by the three-dimensional data storage unit, wherein a composite image is created by volume rendering; paragraph [0124]; Figures 6-8; 11-13),
wherein a three-dimensional marker marks the flow velocity vector information, wherein at least one of a size, a color, or a rotation speed of the three-dimensional marker represents a magnitude of the flow velocity vector information, and a direction of a direction indicator of the three-dimensional marker reperesents a direction of the flow velocity vector information (paragraphs [0066]-[0068], referring to adjusting the size of the particle in accordance with velocity, etc.; paragraph [0077], referring to the 3D velocity vector, which, by definition, has both a magnitude and a direction, being 
With regards to claim 22, Sato discloses an ultrasound flow imaging system comprising:
a probe (21) (paragraph [0033]; Figures 1-2);
a transmitting circuit (22) which excites the probe to transmit volume ultrasound beams to a scanning target in a propagation direction to form at least three scanning bodies (i.e. scanning bodies associated with blood flow images A, B, C or 3D images corresponding to the different times depicted in Fig. 13), and each scanning body is derived from the volume ultrasound beams transmitted in one ultrasound propagation direction (paragraph [0033], referring to scanning three-dimensionally the inside of the subject using a 2D array transducer ultrasonic probe that includes ultrasonic transducers arranged in a matrix that transmits a ultrasonic wave generated by the ultrasonic transducers into the inside of a subject, wherein the transmitted ultrasonic wave would inherently be associated with a propagation direction; paragraphs [0073]-[0076], referring to the sequentially created blood flow images A,B and C, which respectively correspond to three different scanning bodies; paragraph [0122], referring to different composite images corresponding to the different times (i.e. t=0,1/4,2/4,3/4); Figures 8 and 13);
a receiving circuit and a beam forming unit (23) which receive echoes of the volume ultrasound beams and obtain at least three groups of volume ultrasound echo signals, wherein each group of volume ultrasound echo signals is derived from the volume ultrasound beam transmitted in one ultrasound propagation direction 
a data processing unit (24, 25) which obtains three-dimensional ultrasound image data of at least a part of the scanning target based on the volume ultrasound echo signals (paragraph [0036], referring to the B-mode processing unit (24) performing creation processing for three-dimensional tissue data to be used for depicting a structure of tissue as a 3D B-mode image based on the received data; paragraphs [0073]-[0076], [0122]; Figures 8 and 13);
obtains at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals (paragraph [0077], referring to the 3D velocity vector of the blood flow that is actually measured);
and obtains flow velocity vector information of a target point in the scanning target based on the at least three velocity components, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals (paragraphs [0006], [0037], referring to creating blood-flow information, wherein the blood-flow information includes, for example, an area in which a blood flow is present inside a subject and the velocity, etc. of the blood flow; paragraphs [0062], [0077]-[0078], referring to measuring a three-
 and
a stereoscopic display device (12) which receives the three-dimensional ultrasound image data and the flow velocity vector information of the target point, displays the three-dimensional ultrasound image data to form a spatial stereoscopic image of the scanning target, and superimposes the flow velocity vector information in the spatial stereoscopic image (paragraphs [0043]; [0055]-[0058], [0062]-[0063], [0072]-[0078], referring to the display of the composite images, wherein the 3D velocity vector of blood flow can be expressed; paragraphs [0103]-[0107], referring to combining three-dimensional particle data created by the blood-flow data converting unit with three-dimensional tissue data stored by the three-dimensional data storage unit, wherein a composite image is created by volume rendering; Figures 1-2, 6-8; 11-12),
wherein a three-dimensional marker marks the flow velocity vector information, wherein at least one of a size, a color, or a rotation speed of the three-dimensional marker represents a magnitude of the flow velocity vector information, and a direction of a direction indicator of the three-dimensional marker reperesents a direction of the flow velocity vector information (paragraphs [0066]-[0068], referring to adjusting the size of the particle in accordance with velocity, etc.; paragraph [0077], referring to the 3D velocity vector, which, by definition, has both a magnitude and a direction, being expressed using an arrow, and therefore the “arrow” would necessarily represent both the magnitude and direction of the velocity vector).

Kim et al. disclose vector Doppler methods capable of accurately obtaining motion (i.e. velocity and direction) of the target object, wherein a cross beam-based method of the vector Doppler methods acquires velocity components of the target object from at least two different directions, and combines the velocity components to form vector information including three-dimensional direction information and velocity information (paragraphs [0005]-[0006], [0034], [0037]-[0038]; note that “at least two different directions” encompasses more than two different directions (i.e. at least three ultrasound propagation directions); paragraphs [0069]-[0083], referring to the processing unit being configured to form vector information based on the Doppler mode ultrasound data, wherein for a three-dimensional environment, the ultrasound signals are transmitted in an additional third direction D3 and vector information is calculated from at least three velocity components corresponding to each different transmission beam direction; paragraphs [0090]-[0093]; Figures 5-6, note that the different transmission direction are not in the same plane; Figures 15, 18).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the volume ultrasound beams of Sato be transmitted in at least three ultrasound propagation directions, wherein the at least three ultrasound propagation directions are not in a same plane, as taught by Kim et al., in order to accurately obtain motion of the target object/point (paragraphs [0005]-[0006]).
With regards to the limitations “obtaining at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals” and “obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components”, if Sato is viewed as not teaching this limitation, alternatively, Kim et al. does disclose accurately obtaining motion information by obtaining at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals and obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components (paragraphs [0006], [0069]-[0083], referring to the processing unit being configured to form vector information (i.e. “flow velocity vector information”) based on the Doppler mode ultrasound data, wherein for a three-dimensional environment, the ultrasound signals are transmitted in a third direction D3 and vector information is calculated from at least three velocity components corresponding to each different transmission beam direction; paragraphs [0090]-[0093], referring to processing unit relocating the position of the at least one particle on a line “at every predetermine frame”, wherein the “frame” in a 3D environment embodiment would correspond to a volume; Figures 15, 18).
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art to further modify the method of Sato to further comprise obtaining at least three 
With regards to the direction indicator limitation, alternatively, if it is not clear that the “arrow” set forth in paragraph [0077] of Sato serves as a direction indicator of the three-dimensional marker and whose direction represents a direction of the flow velocity vector information, Main et al. disclose acquiring ultrasound data using 3D ultrasound techniques, wherein the acquired ultrasound data is analyzed, such as by using motion tracking or ultrasound software analysis such as “Velocity Vector Imaging (VVI)” (paragraphs [0034], [0036]).  The tracking algorithm is automatically applied to a set of points on a contour in a sequence of two dimensional sequences of B-mode images, wherein the velocity is displayed as a vector overlaid on the B-mode image (paragraph [0037]).  The length and direction of the tracking arrows reflects the magnitude and direction of the velocity vector at that point and provides a “real-time” display of cardiac tissue motion (paragraph [0037], [0039]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the arrow/line indicator of the three-dimensional marker of Sato with a direction indicator whose direction represents a direction of the flow velocity vector information, as taught by Main et al., as the 
With regards to claim 2, Sato discloses that the flow velocity vector information of the target point comprises flow velocity vectors obtained when the target point successively moves to corresponding positions in the spatial stereoscopic image (paragraphs [0076]-[0078]).
With regards to claims 3 and 23, Sato discloses that superimposing the flow velocity vector information on the spatial stereoscopic image further comprises marking the flow velocity vectors obtained when the target point successively moves to the corresponding positions to form a flow velocity vector mark flowing over time (paragraphs [0076]-[0078]; Figures 7-8, 11-12).
With regards to claims 4 and 28, Sato discloses that the spatial stereoscopic image comprises at least one of stereoscopic image regions which represent tissues according to anatomical tissue structural and hierarchical relationship, wherein color of the stereoscopic image region is configured to distinguish the stereoscopic image region from adjacent stereoscopic image regions; and a contour line of the stereoscopic image region is displayed so as to highlight the flow velocity vector information of the target point (paragraphs [0063]-[0065], referring to the color of the particles being based on the velocity, which would result in stereoscopic image regions being distinguished from adjacent stereoscopic regions; paragraphs [0098]-[0100]; Figures 6, 7A and 12).

With regards to claim 12, Sato discloses that in obtaining the flow velocity vector information of the target point in the scanning target based on the volume ultrasound echo signals, the target point is selected by at least one of obtaining a distribution density instruction inputted by a user and randomly selecting the target point in the scanning target according to the distribution density instruction; obtaining a position indication instruction (i.e. “display-subject region setting request”) inputted by a user and obtaining the target point according to the position indication instruction, or randomly selecting the target point in the scanning target according to a preset distribution density (paragraphs [0042], [0045]-[0051]; Figures 9 and 11).
With regards to claim 13, Sato disclose that the selection is performed by moving a stereoscopic cursor displayed in the spatial stereoscopic image, or the distribution density or position of the target point is selected by a gesture input (i.e. gesture input associated with a mouse input) so as to obtain the distribution density instruction or position indication instruction inputted bythe user (paragraphs [0042], [0045]-[0051]; Figures 9 and 11).  

With regards to claim 15, Sato discloses that the connection mark comprises a slender cylinder, a segmental slender cylinder, or a comet tail-like mark (paragraph [0077], referring to use of an arrow, which can be considered to be a “comet tail-like mark”).
With regards to claims 18 and 29, Sato discloses that the three-dimensional ultrasound image data is displayed to form the spatial stereoscopic image of the scanning target and the flow velocity vector information is superimposed in the spatial stereoscopic image using holographic display techniques or volume three-dimensional display techniques (paragraphs [0055]-[0058], [0062]-[0063], [0072]-[0078], paragraphs [0103]-[0107], referring to combining three-dimensional particle data created by the blood-flow data converting unit with three-dimensional tissue data stored by the three-dimensional data storage unit, wherein a composite image is created by volume rendering; Figures 6-8; 11-12)
	With regards to claim 20, Sato discloses that transmitting the volume ultrasound beams to the scanning target such that the volume ultrasound beams propagate in a space in which the scanning target is located to form a scanning body comprises exciting a portion, or all of transducers to transmit the volume ultrasound beams to the 
	With regards to claim 21, Sato disclose that receiving the echoes of the volume ultrasound beams and obtaining the volume ultrasound echo signals comprises receiving echoes of the volume ultrasound beams from multiple scanning bodies and obtaining multiple groups of volume echo signals, and wherein obtaining the flow velocity vector information of the target point in the scanning target based on the volume ultrasound echo signals comprises obtaining multiple velocity components based on the multiple groups of volume echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one of the multiple groups of volume echo signals and synthesizing the flow velocity vector of the target point using the multiple velocity components, and generating the flow velocity vector information of the target point (paragraphs [0033]-[0037]; paragraphs [0076]-[0077], referring to calculation of a three-dimensional velocity vector; Figures 11-13).

Claims 6-10 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al., alone, or alternatively, further in view of Main et al., as applied to claims 1 and 22 above, and further in view of Wachsberg (“B-Flow Imaging of the Hepatic Vasculature: Correlation with Color Doppler Sonography”, June 2007).
With regards to claims 6 and 26, as discussed above, the above combined references meet the limitations of claims 1 and 22.  However, they do not specifically disclose that obtaining the three-dimensional ultrasound image data comprises of 
Wachsberg discloses that, as an alternative to using color Doppler sonography to obtain blood flow information, a technique called B-flow imaging can be used which is a non-Doppler technology that directly displays flowing intravascular echoes during real-time gray-scale sonography (Abstract; pg. 522, Section “B-Flow Imaging”).  The technique is simple to learn and operate, with fewer parameters to manipulate than color Doppler sonography, and further B-Flow imaging correctly displays normal and pathological vascular structures for which Doppler sonography findings have been misleading or erroneous (Abstract; pg. 522, Section “B-Flow Imaging”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the obtaining the three-dimensional ultrasound image data of Sato (or Sato in view of Main et al.) comprise of obtaining an enhanced three-dimensional ultrasound image data of at least a part of the scanning target using grayscale blood flow imaging, as taught by Wachsberg, in order to provide a simple, easy to learn technique for obtaining blood flow information and accurately display normal and pathological vascular structure (Abstract; pg. 522, Section “B-Flow Imaging”).
With regards to claims 7 and 27, Sato disclose that obtaining the 3D ultrasound imaging data of at least a part of the scanning target further comprises segmenting a region of interest representing a flow area in the enhanced three-dimensional ultrasound image data to obtain a cluster block region like cloud (paragraphs [0050]-[0053], referring to extracting (i.e. segmenting) an area in which a blood flow is present; 
With regards to claim 8, Sato discloses that displaying the cluster block region like a cloud in the displayed spatial stereoscopic image comprises superimposing color on the cluster block region like a cloud (paragraph [0119], referring to the colors of particles being varied in accordance with the velocity of blood flow).
With regards to claims 9 and 10, Sato (or Sato in view of Main et al.) in view of Wachsberg discloses that the segmenting the region of interest comprises segmenting the region of interest representing the flow area in the enhanced 3D ultrasound image data based grayscale of image to obtain the cluster block regions with different grayscale characteristics; and wherein displaying the cluster block regions like a cloud in the displayed spatial stereoscopic image comprises rendering the cluster block regions with different grayscale characteristics with different colors and wherein the superimposing the color on the cluster block region comprises in one cluster block region like a cloud, superimposing different colors on different area bodies in the cluster block region according to grayscale thereof (see Sato, paragraphs [0050]-[0053], [0119], wherein the extracted/segmented region represents the flow area and used to obtain the cluster block regions with different colors representing different flow .  

Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al., alone, or alternatively, further in view of Main et al., as applied to claims 1 and 22 above, and further in view of Kim’282 (US Pub No. 2016/0206282).
With regards to claims 17 and 24, as discussed above, the above combined references meet the limitations of claims 1 and 22.  Further, Sato discloses that a process from the transmitting to the obtaining the three-dimensional ultrasound image data and the flow velocity vector information of the target comprises transmitting volume plane ultrasound beams to the scanning target (paragraphs, [0007], [0033], referring to use of a two-dimensional array transducer ultrasound probe for transmitting, which would transmit beams in a plane, wherein scanning is performed three-dimensionally, and therefore the plane ultrasound beams cover a volume (i..e “volume plane ultrasound beams”); receiving echoes of the volume plane ultrasound beams and obtaining volume plane ultrasound echo signals (paragraphs [0035]-[0036]), obtaining the three-dimensional ultrasound image data based on the volume plane ultrasound echo signals (paragraphs [0035]-[0036]), and obtaining the flow velocity vector 
However, they do not specifically disclose that their method further comprises transmitting volume focused ultrasound beams to the scanning target, receiving echoes of the volume focused ultrasound beams and obtaining volume focused ultrasound echo signals and that the three-dimensional ultrasound image data is based on the volume focused ultrasound echo signals.
Kim’282 disclose an ultrasound probe including a transmission unit forming a transmission signal pattern according to a control signal of the controller of the main body and performs transmit beamforming (Abstract; paragraph [0059]).  Ultrasound signals are transmitted from a plurality of transducer elements and are focused at a focal point on a scan line, and thus an ultrasound beam having a narrow width may be formed (paragraph [0059]).  When the ultrasound beam having a narrow width is formed by transmit beamforming, a resolution of the ultrasound image, and particularly, the lateral direction resolution may be increased (paragraph [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Sato (or Sato in view of Main et al.) further comprise transmitting volume focused ultrasound beams to the scanning target, receiving echoes of the volume focused ultrasound beams and obtaining volume focused ultrasound echo signals and that the three-dimensional ultrasound image data is based on the volume focused ultrasound echo signals, as taught by Kim’282., in order to increase the resolution of the ultrasound image (paragraph [0059]).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. (or Sato in view of Kim et al. and Main et al.) and Wachsberg as applied to claim 7 above, and further in view of Ohtsuka (US Pub No. 2007/0038086).
With regards to claim 19, as discussed above, the above combined meet the limitations of claim 7. Further, Sato discloses displaying a current display mode of the spatial stereoscopic image and displaying the cluster block region like a cloud in the spatial stereoscopic image to form the cluster block rolling over time (paragraphs [0076], [0117], [0122]; Figure 13). 
However, they do not specifically disclose that the method comprises of obtaining a mode switch instruction inputted by a user and switching from the current display mode to the display mode of displaying the cluster block region to form the cluster block rolling over time.  
Ohtsuka discloses an ultrasonic diagnostic apparatus and method of ultrasonic measurement, wherein, when observering the image data and the time-series data in the dynamic image display mode is again needed, the operator inputs the display mode switching signal for changing from the freeze image display mode (i.e. a current display mode) to the dynamic image display mode in the display mode switching unit (Abstract; paragraph [0088]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of the above combined references to comprise of obtaining a mode switch instruction inputted by a user and switching from the current display mode to the display mode of displaying the cluster block region to form the cluster block rolling over time, as taught by Ohtsuka, in order to . 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al., alone, or alternatively, further in view of Main et al., as applied to claim 22 above, and further in view of Itai (US Pub No. 2015/0157280).
With regards to claim 30, as discussed above, the above combined references meet the limitations of claim 30.  Further, Sato discloses that their system further comprises a human-machine interface device which obtains an instruction inputted by an user, wherein, the human-machine interface device comprises an electronic device which is connected with the data processing unit; the electronic device receives the 3D ultrasound image data and the flow velocity vector information of the target point and displays the 3D US image data and the flow velocity vector information on a display screen so as to present ultrasound image and the flow velocity vector information superimposed on the ultrasound image, and receives an operation instruction inputted by a user and transfers the operation instruction to the data processing unit (paragraphs [0041]-[0042]; Figures 2, 7, 10, 12-13).  
However, they do not specifically disclose that the display screen is a touch screen, wherein the operation instruction is inputted by the user through the touch screen, the data process obtains a related configuration or a switch instruction according to the operation instruction and transfers the related configuration or switch instruction to the stereoscopic display device and the stereoscopic display device 
Itai discloses an image display apparatus and method comprising of displaying obtained images arranged on a display screen, and an input operation receiving means that receives, in at least one of a plural display areas on the display screen, such as a touch screen, in which the tomograms are displayed, an input operation that gives an instruction to swtich the image displayed in the at least one of the plural display areas (paragraphs [0007], [0010]-[0011], [0028]).  The switching of display modes allows for comparative observation and allows a user to check whether images are correctly related to each other (paragraph [0007]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the display screen of Sato be a touch screen, wherein the operation instruction is inputted by the user through the touch screen, the data process obtains a related configuration or a switch instruction according to the operation instruction and transfers the related configuration or switch instruction to the stereoscopic display device and the stereoscopic display device adjusts display of the spatial stereoscopic image according to the configuration or switch instruction, as taught by Itai, in order to allow for comparative observation of images and allow a user to check whether images are correctly related to each other (paragraph [0007]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-15, 17-20 and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kim has been introduced to teach transmitting ultrasound beam in at least three ultrasound propagation directions, wherein the at least three ultrasound propagation directions being not in a same plane, etc..
With regards to Sato, Applicant argues that Sato fails to disclose how to obtain the flow velocity vector.  However, Examiner notes that the claim recites “obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components”, wherein paragraphs [0062] and [0077]-[0078] of Sato refer to measuring a three-dimensional velocity vector of the blood flow and wherein a cube, which is calculated based on the 3D velocity vector, is shifted by reflecting an actual measurement, wherein that shifting cube represents the “flow velocity vector information” as it provides information about the flow velocity vector (i.e. 3D velocity vector of the blood flow).  However, if this is not persuasive, Kim et al. is provided as an alternative teaching for this limitation as set forth in the above rejection.  
The claims therefore remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793